SHARP, W., J.
Bynum appeals from the circuit court’s dismissal of his motion for post-conviction relief for lack of jurisdiction filed pursuant to Florida Rule of Criminal Procedure 3.850, in which he sought post-conviction relief. The judge below dismissed By-num’s motion because it appeared his appeal was still pending in this court and thus the circuit court lacked jurisdiction. However, this court’s mandate, which concluded that appeal, was rendered on December 22, 2000. Thus, on January 3, *5562001, when the circuit court ruled in this cause, it had jurisdiction.
Accordingly, we reverse and remand so that the circuit court can address Bynum’s 3.850 motion on the merits. See, e.g., Summers v. State, 695 So.2d 893 (Fla. 5th DCA 1997).
REVERSED and REMANDED.
SAWAYA and PLEUS, JJ., concur.